 

PIONEER POWER SOLUTIONS, INC. 8-K [ppsi-8k_032620.htm]

Exhibit 10.1

 





THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This THIRD Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 30th day of March, 2020, (the “Amendment Effective Date”) by
and between Pioneer Power Solutions, Inc., a Delaware corporation (the
“Company”), and Nathan J. Mazurek (the “Executive”) for purposes of amending
that certain Employment Agreement, dated as of March 30, 2012, as amended on
November 11, 2014, and June 30, 2016 by and between the Company and the
Executive (the “Agreement”). Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

WHEREAS, the Term under the Agreement is scheduled to expire on December 31,
2020 and the Company and the Executive desire to extend the Term to March 31,
2023, unless terminated earlier in accordance with Article II of the Agreement;

 

WHEREAS, in connection with such extension of the Term, the Company and the
Executive desire to adjust the Executive’s base salary as set forth in this
Amendment; and

 

WHEREAS, Section 5.08 of the Agreement provides that the parties to the
Agreement may amend the Agreement in a writing signed by the parties.

 

NOW THEREFORE, pursuant to Section 5.08 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.       The first sentence of Section 1.04 of the Agreement is hereby amended
as of the Amendment Effective Date by deleting said sentence in its entirety and
substituting in lieu thereof the following sentence:

 

“The term of the Executive’s employment under this Agreement shall begin on
April 1, 2012 (the “Effective Date”) and shall continue in effect through the
earlier of March 31, 2023, or until 365 days after the Company completes a
transaction whereby Provident Pioneer Partners L.P. is no longer a shareholder
of the Company (the “Term”).”

 

2.       Section 1.05 of the Agreement is hereby amended as of the Amendment
Effective Date by deleting said section in its entirety and substituting in lieu
thereof the following new Section 1.05:

 

“Base Salary. The Company shall pay the Executive an annual base salary, less
applicable payroll deductions and tax withholdings (the “Base Salary”) for all
services rendered by the Executive under this Agreement of (i) $410,000, for the
period beginning on the Amendment Effective Date and ending on December 31,
2015; (ii) $425,000, for the period beginning on January 1, 2016 and ending on
December 31, 2016; (iii) $440,000, for the period beginning on January 1, 2017
and ending on December 31, 2017; (iv) $465,000, for the period beginning on
January 1, 2018 and ending on December 31, 2018; (v) $490,000, for the period
beginning on January 1, 2019 and ending on December 31, 2019; (vi) $515,000 per
annum, for the period beginning on January 1, 2020 and ending on March 31, 2020;
(vii) $415,000, for the period beginning on April 1, 2020 and ending on March
31, 2021; (viii) $435,500, for the period beginning on April 1, 2021 and ending
on March 31, 2022; (v) $457,500, for the period beginning on April 1, 2022 and
ending on the last day of the Term. The Company shall pay the Base Salary in
accordance with the normal payroll policies of the Company.”

 



1 

 

 

3.       Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

4.       In the event of a conflict between the Agreement and this Amendment,
this Amendment shall govern.

 

* * * * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

2 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.



 



  THE COMPANY:       PIONEER POWER SOLUTIONS, inc.       By: /s/ Thomas Klink  
Name: Thomas Klink   Title: Chief Financial Officer               EXECUTIVE:    
      /s/ Nathan J. Mazurek   Nathan J. Mazurek







 





 

 

3 